Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2015

                                     No. 04-15-00058-CR

                                    Cynthia Torres LEAL,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                   From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 12-08-00087-CRF
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER

         Appellant’s Motion for extension of time to file their brief is granted. The appellant’s
brief is due on September 30, 2015.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle